In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0135V
                                     Filed: August 31, 2016
                                          Unpublished

****************************
SHEILA ADAMS,                           *
                                        *
                     Petitioner,        *       Ruling on Entitlement; Concession;
v.                                      *       Tetanus-diphtheria-acellular pertussis
                                        *       (“Tdap”) Vaccine; Shoulder Injury
SECRETARY OF HEALTH                     *       Related to Vaccine Administration
AND HUMAN SERVICES,                     *       (“SIRVA”); Special Processing Unit
                                        *       (“SPU”)
                     Respondent.        *
                                        *
****************************
John Judson Patterson, Luxon, Patterson & Himes, PLLC, Richmond, KY, for petitioner.
Adriana R. Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On January 27, 2016, Sheila Adams (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered “brachial
neuritis including adhesive capsulitis and left scapular dyskinesis” as a result of
receiving a tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine on February 2, 2014.
Petition at ¶ 7. The case was assigned to the Special Processing Unit (“SPU”) of the
Office of Special Masters.

       On August 29, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case for a shoulder injury related to
vaccine administration (“SIRVA”). Rule 4(c) Rep. at 1 n.1; 6 at n. 3. Respondent’s
opinion, based on her evaluation of the evidence, is that petitioner’s injury is consistent
with a SIRVA, and that a diagnosis of brachial neuritis is not supported by the medical

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
records. Id. Respondent’s concession is therefore only for a SIRVA, and the scope of
damages to be awarded is limited to this injury and its related sequelae only. Id. at 6.
Respondent further states that the medical evidence of record demonstrates petitioner
has suffered the residual effects of her condition for more than six months. Id.
Therefore, based on the record as it now stands, petitioner has satisfied all legal
prerequisites for compensation under the Act. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation for SIRVA.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2